DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1-2 and 4-11 are pending (claim set as filed on 12/02/2021).
Applicant’s election without traverse of Group I, method claims, in the reply filed on 07/22/2021 is acknowledged. Claims 5-6 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Therefore, method claims 1-2, 4, and 7-9 are presented for examination.
	
Priority
	This application filed on 03/12/2019 claims a foreign priority applications JP 2018-049753 filed on 03/16/2018 and JP 2018-233031 filed on 12/13/2018.

Claim Rejections - 35 USC §102, Anticipation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake (US 2007/0243613 A1 - cited by the European Search Report and in the IDS filed on 03/12/2019). 
Miyake’s general disclosure relates to a method for producing a cell culture substrate on which cells are caused to adhere in a highly precise pattern form (see abstract, ¶ [0002]-[0005]).
Regarding claims 1-2 and 7-9, Miyake teaches “a method for producing a cell culture substrate, comprising: a patterning substrate forming process of forming, on a base material, a cell culture patterning layer wherein a cell adhesion portion having cell adhesive properties and a cell adhesion-inhibiting portion having cell adhesion-inhibiting properties can be formed by an action of a photo-catalyst by energy irradiation, thereby forming a patterning substrate; an energy irradiating process of irradiating an energy onto the cell culture patterning layer, thereby forming the cell adhesion portion and the cell adhesion-inhibiting portion in a pattern form by the action of the photo-catalyst; and a cell-containing liquid applying process of applying a cell-containing liquid onto the cell adhesion portion by a region-selecting applying method of applying the cell-containing liquid selectively onto the cell adhesion portion in the patterned form” (see ¶ [0012], [0016], [0045]-[0048], [0243]-[0244]). Miyake teaches “a cell culture patterning substrate having a cell adhesive surface patterned so as to have unexposed portions having cell adhesion-inhibiting properties and exposed portions having cell adhesive properties” (see ¶ [0303]). Miyake teaches “a humidity controlling means for controlling the humidity between the piezo-electrically driving head unit and the cell culture patterning substrate fixed onto the stage. The device makes it possible to prevent the extinction or damage of cells based on the drying of the cell-containing liquid, a drop in activity of the cells” (see ¶ [0032] which reads on a cell drying inhibitor). Miyake also teaches a cell adhesion-inhibiting material a polysiloxane or reactive silicone and a region-selecting applying method in the cell-containing liquid applying process wherein cells can be caused to adhere in a more highly precise pattern form since the cells do not 
Regarding a polyvalent alcohol or gelatinous polysaccharide, Miyake teaches “As materials that are high in the hydration ability and can be used as the cell adhesion-inhibiting material, for instance, polyethylene glycol, amphoteric ion materials having a betaine structure or the like, and phosphatide-containing materials” (see ¶ [0098], [0340]). Miyake also teaches gelatin which is preferred from the viewpoint of the adjustment of the concentration and viscosity of the cell-containing liquid (see ¶ [0272]).
Regarding claim 4, Miyake teaches “materials having the cell adhesive properties owing to the biological characteristics, ones that are good in the adhesive properties with particular cells, ones that are good in the adhesive properties with many cells, or the like can be cited. Specifically, fibronectin, laminin, tenascin, vitronectin, RGD (arginine-glycine-asparagine acid) sequence containing peptide, YIGSR (tyrosine-isoleucineglycine-serine-arginine) sequence containing peptide, collagen, atelocollagen, gelatin, albumin, y-globulin” (see ¶ [0074]-[0075]). 


Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 12/02/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior art of record. 
In response to Applicant’s argument that “none of the substances in ¶ [0074] of Miyake is a polyvalent alcohol or gelatinous polysaccharide as now recited in claims 1 and 7 … Because Miyake fails to teach every feature of the claims, the presently claimed subject matter is not anticipated by it”, the amendment and argument are not persuasive because Miyake does teach 

Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653